Citation Nr: 0633692	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-09 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from October 1965 
to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.                 

In a May 2004 decision, the Board remanded this case.  At 
that time, the Board noted that upon a review of the 
appellant's testimony in an August 2003 hearing, which was 
conducted at the RO before the Board, it appeared that the 
appellant wished to appeal a July 2003 rating decision that 
had denied his claim of entitlement to service connection for 
a heart disorder, to include as due to his service-connected 
post-traumatic stress disorder (PTSD).  However, as that 
evidence was presented before the Board and not the RO, 
further clarification was necessary.  See 38 C.F.R. § 20.300 
(2005).  Thus, in the May 2004 remand decision, the Board 
requested that the RO contact the appellant to clarify 
whether he wished to appeal the July 2003 rating decision.  
As per the Board's May 2004 remand decision, the RO, in 
September 2004, sent the appellant a letter in which they 
stated that they needed to know whether he had already filed 
an appeal for his heart disorder, or whether he wished to 
file an appeal for that condition.  Although in October 2004, 
the appellant submitted a VA Form 21-4138 (Statement in 
Support of Claim) in which he noted that his VA physician had 
stated that his PTSD had "a lot to do with [his] heart 
attacks," he has not submitted any evidence in which he has 
specifically expressed a desire to appeal the July 2003 
rating decision.  Accordingly, the issue of entitlement to 
service connection for a heart disorder, to include as due to 
the service-connected PTSD, is not before the Board for 
appellate consideration.
     



FINDING OF FACT

The appellant's PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by medication.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). VCAA includes 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and which evidence, if any, the 
claimant is expected to obtain and submit, and which evidence 
will be retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The appellant's original claim for entitlement to service 
connection for PTSD was denied in a March 1997 rating action.  
By a June 1998 rating action, the RO concluded that new and 
material evidence adequate to reopen the claim for service 
connection for PTSD had not been submitted.  In September 
2000, the appellant filed a claim to reopen his claim for 
service connection for PTSD.  By a September 2001 rating 
action, the RO reopened and granted the appellant's claim of 
entitlement to service connection for PTSD.  In the September 
2001 rating action, the RO assigned a 10 percent disability 
rating, effective from September 25, 2000, for the 
appellant's service-connected PTSD.  The appellant disagreed 
with the evaluation and initiated an appeal.

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under the 
provisions of 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, it is 
not necessary to scrutinize the quality of notice afforded 
the appellant, as notice was not required for the issue of 
entitlement to an initial disability evaluation in excess of 
10 percent for PTSD.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issue on appeal, there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his PTSD in April 2001 and September 
2004.  Therefore, based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Accordingly, 
the appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

II.  Factual Background

Outpatient treatment records from the VA Medical Center 
(VAMC) in Salem, from December 1999 to December 2000, show 
that in November 2000, the appellant was hospitalized for 
approximately 10 days.  Upon admission, it was noted that the 
appellant had been brought to the emergency room by his 
sister in an intoxicated and suicidal state.  At that time, 
the appellant indicated that he had been considering shooting 
himself with his gun because he was unable to deal with 
multiple stressors, including severe financial difficulties 
and a turbulent relationship with his ex-wife. While the 
appellant was hospitalized, his suicidal ideation resolved.  
It was reported that the appellant's picture was suggestive 
of a depressive illness (primary versus alcohol induced), 
with subsyndromal PTSD, appearing to be exacerbated by recent 
severe stressors.  Upon his discharge, the assessment was of 
substance-induced mood disorder versus major depression.

In April 2001, the appellant underwent a VA evaluation.  At 
that time, the examiner stated that the appellant had a 
history of hospitalizations for alcoholism, with associated 
depression and physical problems.  The examiner noted that 
the appellant was currently receiving psychiatric outpatient 
treatment at the Salem VAMC for alcohol dependence, substance 
induced depression, and mild PTSD.  According to the 
examiner, at present, the appellant was taking medication 
which reduced his depression.  The appellant indicated that 
he served in Vietnam and witnessed dead enemy bodies being 
unloaded from trucks and pushed into a large pit by a 
bulldozer. He reported that he currently had nightmares about 
that experience.  The appellant also stated that while he was 
en route to Vietnam, his father was killed in a truck 
accident.  He indicated that although he put in for leave to 
attend his father's funeral, his request was initially 
denied.  According to the appellant, after a period of time, 
his request was finally granted and he returned home.  The 
appellant noted that he subsequently received a hardship 
discharge to help his mother after his father's death.  He 
reported that at present, he had nightmares about once a 
week, and he dreamed of his father asking him why he was not 
at his funeral.  

In regard to his employment history, the appellant indicated 
that after his discharge, he worked for the Carter Machinery 
Company in Salem for 18 years.  He subsequently owned his own 
trucking business for 12 years, hauling for the Carter 
Machinery Company.  According to the appellant, his wife at 
that time "cheated on him," which caused him to start 
abusing alcohol.  The appellant's business failed because he 
was not able to manage it properly.  The appellant noted that 
he worked in construction for about one year until 1999, and 
had not work since that time.  He reported that he recently 
lost his home when "the bank foreclosed on it," and that he 
was currently living with his sister.  According to the 
appellant, he got along well with his sister and his two 
foster sisters.  The appellant noted that he and his ex-wife 
were also friends, and that he "[got] along good" with his 
23 year old son.  He stated that he had close friends and 
liked to socialize with people.  The appellant indicated that 
he saw and talked to friends regularly.  According to the 
appellant, he had few active leisure pursuits secondary to 
fatigue from his physical problems and related depression.  
In regard to legal problems, the appellant stated that he had 
been convicted of two driving under the influence charges in 
1996 and 1997, with loss of his driver's license until 
January 2001.  In summary, the examiner noted that the 
appellant's psychosocial functioning was characterized by 
unemployment due to alcoholism and related physical problems, 
adequate performance of routine responsibilities of self 
care, limited family role functioning, poor physical health, 
adequate social/interpersonal relationships, and limited 
recreation/leisure pursuits.   

Upon mental status evaluation, the appellant did not show any 
impairment of thought processes or communication.  He was not 
experiencing delusions or hallucinations.  The appellant 
denied any suicidal or homicidal thoughts.  The examiner 
noted that the appellant was able to manage minimal personal 
hygiene and other basic activities of daily living.  The 
appellant was oriented to person, place, and time.  There was 
no evidence of memory loss or impairment, and the appellant 
did not report obsessive or ritualistic behavior which 
interfered with routine activities.  Rate and flow of speech 
were adequate; no irrelevant, illogical, or obscure speech 
patterns were noted.  He did not report panic attacks, but he 
indicated that he felt depressed and anxious all of the time.  
The appellant's impulse control was unimpaired.  He 
complained of initial and middle insomnia, and reported 
sleeping about six hours a night.  The appellant reported 
intrusive, distressing thoughts and recollections of his 
service experiences daily, and he noted that helicopters and 
Vietnamese people reminded him of Vietnam and would upset 
him.  The appellant denied exaggerated startle responses to 
unexpected, loud noises.  He stated that he was irritable at 
times, but he denied any angry outbursts.  The appellant 
denied being hypervigilant, and he reported some emotional 
numbness.

Following the mental status evaluation, the diagnoses were 
PTSD, mild, and alcohol dependence.  The examiner stated that 
the appellant's psychosocial functioning post service was 
reportedly within normal limits until 1989, when the 
appellant learned that his wife was unfaithful and she 
divorced him.  According to the examiner, the appellant then 
became a chronic alcoholic with related depression and 
serious physical problems.  The examiner stated that the 
appellant was reporting a mild PTSD, secondary to service 
which appeared to be manifested primarily as a reduced 
quality of life due to subjective distress from PTSD 
symptoms.  According to the examiner, the appellant's history 
of impaired psychosocial functional status appeared to have 
been primarily due to marital and alcoholic problems.

By a September 2001 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 10 percent disability 
rating under Diagnostic Code 9411, effective from September 
25, 2000, for the appellant's service-connected PTSD.   

Outpatient treatment records from the Salem VAMC, from 
October 2001 to November 2002, show that in August 2001, it 
was noted that the appellant had a long history of alcohol 
dependence, adjustment disorder, with mixed emotional 
features, and recurrent major depression, and that he 
presented himself for a follow-up examination.  The appellant 
stated that he was doing reasonably well since he had 
obtained sobriety.  He indicated that he took Prozac which 
was quite helpful, and that he had had essentially no 
prominent depressive symptoms.  The appellant denied 
persistent dysphoria, and it was indicated that there was no 
sense of hopelessness, helplessness, worthlessness, or 
exaggerated guilt.  The appellant denied suicidal ideation 
and there was no intent or plan.  According to the appellant, 
his appetite, energy level, and sleep were all good.  There 
were no psychotic symptoms and no prominent cognitive 
deficits.  Following the mental status evaluation, the 
pertinent diagnoses were alcohol dependence in remission, 
recurrent major depression in remission, and adjustment 
disorder with mixed emotional features in remission.

In December 2002, the RO received records from the Social 
Security Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in December 2001.  
The SSA Disability Determination and Transmittal Report shows 
that the appellant was awarded Social Security disability 
benefits for chronic ischemic heart disease (primary 
diagnosis), and anxiety related disorders (secondary 
diagnosis).

In August 2003, a hearing was conducted at the RO before a 
Member of the Board.  At that time, the appellant testified 
that in regard to his PTSD symptoms, he was experiencing 
increased anxiety and increased sleep impairment problems, 
with recurrent nightmares about Vietnam.  He stated that he 
was currently taking medications for his anxiety, and to help 
him fall asleep at night.  The appellant noted that in June 
2003, he had a panic attack while he was driving and heard a 
helicopter overhead.  He reported that he blacked out and hit 
a tree.  The appellant stated that on another recent 
occasion, he was standing in a convenience store parking lot 
when a car came by and backfired, and he hit the ground.  
According to the appellant, he also experienced crying spells 
when he thought about his father and how he missed his 
funeral.  The appellant indicated that he stopped working in 
September 2001 because of a heart disability.

In August 2004, the RO received VAMC outpatient and inpatient 
treatment records, from June 2002 to August 2004.  The 
records show that on April 9, 2004, the appellant was 
admitted with 2nd and 3rd degree burns to his left ankle and 
foot, and less severe burns to his right foot.  It was noted 
that the appellant had initially burned his feet while 
working on his lawn mower.  The records reflect that on April 
20, 2004, while the appellant was hospitalized, he underwent 
a psychiatry consultation.  At that time, he denied any 
increase in PTSD symptoms, but reported an episode of anxiety 
that he had suffered the previous week which lasted 
approximately 10 minutes.  According to the appellant, he 
felt anxious and worried about being in the hospital.  He 
noted that he was also anxious because the medication that he 
took for his low back pain was temporarily stopped.  The 
appellant denied having any PTSD symptoms, no unwanted 
images, no irritability, no amnesia, no diminished interest, 
no autonomic hyper-reactivity.  The appellant further denied 
any depression, hopelessness, hallucinations, or suicidal or 
homicidal ideations.  According to the appellant, he had been 
sleeping well the past week, averaging seven hours of sleep 
per night.  Following the mental status evaluation, the 
diagnoses were the following: (Axis I) (1) alcohol and 
cocaine dependence, in remission, (2) recurrent major 
depression, in remission, (3) PTSD, chronic, stable, per 
history, (4) mild situational anxiety or anxiety related to 
pain and early opiate withdrawal, by history, resolved, (Axis 
IV) lack of social support per history, and (Axis V) GAF 
score of 63.  

The VAMC records further reflect that the appellant was 
hospitalized for approximately five days in July 2004.  Upon 
admission, it was noted that the appellant had a history of 
PTSD, depression, and alcohol dependence.  It was reported 
that the appellant appeared drunk and that he stated that he 
was still depressed about losing his lawn mower in a fire 
accident in March 2004, as well as sustaining burn injuries 
to his leg.  It was also noted that the appellant's last 
admission was in June 2004 for taking an overdose of his 
medication, with excessive alcohol.  According to the 
appellant, he was "okay" before the fire incident, but that 
after the incident, he started feeling depressed and having 
suicidal thoughts.  However, he denied any current suicidal 
or homicidal ideations or plans.  The appellant stated that 
he had been having difficulty falling asleep and was sleeping 
for long periods of time.  He noted that he was angry at his 
son who lived with him but did not contribute to the payment 
of bills.  While the appellant was hospitalized, he underwent 
detoxification.  Upon his discharge, it was noted that the 
appellant was alert and oriented times three, and that he was 
not suicidal or homicidal.  The diagnoses were the following: 
(Axis I) (1) alcohol dependence, (2) alcohol withdrawal, (3) 
PTSD, (Axis III) (1) hypertension, (2) CAD (coronary artery 
disease), status post stent replacement and angioplasty times 
two, (3) burns of the lower extremities, (4) chronic rotator 
cuff tear injury, (Axis IV) loss of workshop from fire 
disaster, alcohol dependence, and (Axis V) GAF in emergency 
room was 50; upon discharge, GAF score was 60.  

In September 2004, the appellant underwent a VA examination.  
At that time, the examiner noted that he had reviewed the 
appellant's claims file.  According to the examiner, since 
the appellant's last VA examination in April 2001, he had 
been in and out of the hospital related to emotional 
difficulties. The appellant continued to be seen through the 
Mental Hygiene Clinic as an outpatient and treated with 
trazodone and Prozac, which the appellant reported "helped 
much."  According to the examiner, doctors had indicated 
that the appellant had been recently having good results as 
well.  Records showed that in April 2004, the appellant was 
treated in the Emergency Room for an anxiety attack.  A 
number of other admissions through the Emergency Room had to 
do with alcohol intoxications.  In June 2004, the appellant 
spent three days as a psychiatric inpatient due to his 
drinking and emotional condition; it was reported that the 
appellant feared that he had been suicidal.  He was also 
admitted for approximately four days in July 2004, again 
admitted due to drinking and suicidal statements.  According 
to the examiner, other records in the recent past indicated 
that the appellant's mood dramatically improved when alcohol 
intake was ceased.  At present, despite being hospitalized 
only two months ago, the appellant reported that he was in 
"pretty good shape right now" emotionally.  According to 
the examiner, the appellant seemed to have no significant 
complaints.         

In regard to legal problems, the appellant stated that 
approximately one year ago, he wrecked his car and was 
charged with driving under the influence of medication.  The 
examiner noted that previous VA records indicated that the 
appellant had complained of wrecking his car because of 
flashbacks.  However, when asked during the current 
examination about wrecking his car, the appellant made no 
mention of flashbacks but instead noted that he had blacked 
out and hit a tree.  The appellant continued to be unemployed 
and was on Social Security Disability, primarily for his 
heart.  He generally lived alone but noted that his 26 year 
old son was temporarily residing with him at present.  
According to the appellant, he got along well with his son, 
although his son had induced "a good bit of stress" over 
the recent years due to the son's legal troubles involving 
drugs and alcohol.  The appellant reported that he had a 
number of positive friendships and that he and his friends 
did things such as go out to eat.  He stated that he was 
active in his church and that he sang in the church choir.  
According to the appellant, he enjoyed picnics, fishing, 
visiting his sister, with whom he got along well, detailing 
cars, and watching television.  The appellant denied any 
problems with violent or assaultive behavior, and he denied 
suicide attempts.  The examiner noted that the appellant's 
recent inpatient psychiatric admissions indicated problems 
with overdosing on medications.  However, the appellant 
indicated that that was in no way an attempt to kill himself, 
and instead, he was simply trying to get further relief by 
taking extra medications.     

Upon mental status evaluation, the appellant presented with a 
broad affect.  The appellant's mood appeared euthymic and he 
was in no significant emotional distress.  There was no 
impairment of thought processes or communication.  There were 
no delusions or hallucinations.  Eye contact and behavior 
were appropriate.  The appellant denied any suicidal thoughts 
whatsoever since the last examination in 2001.  The examiner 
noted that that was somewhat inconsistent with the two 
relatively recent psychiatric admissions, although it was 
noted that during such admissions, that the appellant was 
intoxicated at the time while reportedly making suicidal 
comments.  The appellant denied homicidal thoughts.  
According to the examiner, the appellant did adequately with 
personal hygiene and basic activities of daily living.  The 
appellant was fully oriented, and he denied significant 
problems with memory impairment or obsessive-compulsive 
behavior.  The appellant's speech was within normal limits.  
He denied problems with panic attacks.  The examiner reported 
that once again, that was somewhat inconsistent with recent 
Emergency Room notes suggesting anxiety attacks at times.  
The appellant indicated no problems with excessive anxiety 
and/or depression.  He stated that the last time he was 
really depressed was earlier that summer, which related 
directly to coping with a burn on his leg that he received in 
March 2004, and also related to his drinking.  The appellant 
denied problematic impulse control or excessive anger.  
According to the examiner, "of course," it appeared that 
the appellant struggled with alcohol use regarding 
impulsivity.  The appellant indicated that with trazodone, he 
slept quite well; at present, seven hours per night, which 
the appellant felt was adequate.  The appellant indicated 
that his sleep would be poor without the trazodone.  He noted 
that he had nightmares one or two times per month and had 
frequent intrusive memories when he was not busy.  When asked 
about dissociative flashback experiences, the appellant 
denied them.  He reported that things such as helicopters and 
low-flying jets triggered memories, as did being around 
Vietnamese people.   The war in Iraq also triggered negative 
memories.  The appellant had been typically avoiding things 
like war movies, war news, and talking about war experiences.  
The examiner noted that the appellant did quite well socially 
and in leisure and other activities.  According to the 
examiner, the appellant complained of hyperstartle response 
to loud and sudden noises, as well as mild hypervigilance.  
The appellant reported disliking others behind him for 
example, and needing to sit with his back to the wall so that 
he was able to see the door.  According to the examiner, the 
appellant indicated generally adequate mood as far as 
irritability, though he complained of periodic mild 
irritability, but did not typically express it in a negative 
manner.  The appellant reported adequate concentration.      

Following the mental status evaluation, the diagnoses were 
the following: (Axis I) (1) alcohol dependence, (2) PTSD, 
mild, (Axis IV) stressors included leg burn in March 2004, 
alcohol relapse in July 2004, and son's legal problems, and 
(Axis V) GAF score of 65.  The examiner noted that the 
appellant presented with minimal problems and symptoms, 
denying any significant depression or anxiety.  According to 
the examiner, a review of the VA medical records and the 
current examination indicated that any periodic depressive 
symptoms seemed primarily related to his alcohol use and 
current life stressors, i.e., leg burn, son's problems.  
Recent Emergency Room visits and recent brief psychiatric 
admissions all revolved around alcohol use.  Records 
indicated that without alcohol, the appellant's mood tended 
to be quite good.  The examiner noted that the appellant was 
currently functioning very well socially, had a number of 
friends, got along with his son, and had a number of leisure 
pursuits and social activities.  According to the examiner, 
while the appellant met the PTSD criteria, he appeared to be 
mildly affected, mainly due to subjective distress regarding 
memories, occasional nightmares, mild hypervigilance, and 
mild avoidant behavior.      

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as noted 
above, in the September 2001 rating action, the appellant's 
claim for entitlement to service connection for PTSD was 
granted and a 10 percent disabling evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective from 
September 25, 2000.  Accordingly, this claim is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.

The applicable criteria for evaluating PTSD is contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating 
is assigned for occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by medication.  
Id.     

Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

In the instant case, the appellant maintains that his current 
rating is not high enough in light of the disability that his 
service-connected PTSD causes him.  The appellant states that 
due to his PTSD, he suffers from nightmares, anxiety, 
hypervigilance, and an exaggerated startle response.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Upon a review of the rating criteria in relation to the 
evidence, the Board finds that the appellant's disability 
picture is best characterized by the currently assigned 10 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability evaluation.  The Board notes that the medical 
evidence of record documents mild symptoms, and a rating in 
excess of 10 percent is not warranted.  In the appellant's 
April 2001 VA evaluation, the pertinent diagnosis was PTSD, 
mild.  In addition, in the appellant's September 2004 VA 
evaluation, the examiner once again characterized the 
appellant's PTSD as mild, and assigned a GAF score of 65.  
Such a score is consistent with some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).     

In this case, the Board finds that the appellant does not 
satisfy the criteria for a 30 percent rating.  The appellant 
was gainfully employed after his discharge for many years, 
and the reasons he stopped working were due to alcohol-
related problems and a heart disability, not because of his 
PTSD symptomatology.  In the appellant's April 2001 VA 
examination, the examiner noted that the appellant was 
unemployed due to alcoholism and related physical problems.  
In addition, in the appellant's August 2003 Travel Board 
hearing, the appellant testified that he stopped working in 
September 2001 because of a heart disability.  The Board 
further notes that there is no evidence of record showing 
that the appellant has memory loss.  In the appellant's April 
2001 VA examination, the examiner stated that there was no 
evidence of memory loss or impairment.  Moreover, in the 
appellant's September 2004 VA examination, the appellant 
denied significant problems with memory impairment.  

In regard to chronic sleep impairment, in the appellant's 
April 2001 VA examination, although the appellant complained 
of initial and middle insomnia, he also reported sleeping 
about six hours a night.  The Board further observes that 
according to the VAMC inpatient treatment records, dated in 
July 2004, and the appellant's September 2004 VA examination 
report, although the appellant apparently started to have 
difficulty falling asleep after a March 2004 fire incident, 
he was prescribed trazodone and subsequently slept very well, 
averaging seven hours of sleep per night.  The appellant 
indicated that his sleep would be poor without the trazodone.  
He also noted that he had nightmares one or two times per 
month.  Thus, in light of the above, regardless of whether or 
not the Board finds that the appellant has a sleep impairment 
due to his PTSD, any sleep impairment that the appellant 
experiences is controlled by medication.      

In the instant case, although the appellant has had numerous 
psychiatric hospitalizations, the Board notes that the 
hospitalizations were related to his alcohol problems, and 
not due to his PTSD.  Similarly, any periodic depressive 
and/or anxiety/panic symptoms that the appellant has 
experienced, have been related to his alcohol use or life 
stressors, i.e., leg burn, son's problems, and not related to 
his PTSD.  In the appellant's September 2004 VA examination, 
the appellant stated that the last time he was really 
depressed was earlier that summer, which related directly to 
coping with a burn on his leg that he received in March 2004, 
and also related to his drinking.  Due to the appellant's 
depression following the burn injury and subsequent drinking, 
the appellant was hospitalized in June and July 2004.  
Although the appellant made suicidal comments while 
hospitalized, he was intoxicated at the time while reportedly 
making the suicidal comments, and the appellant has 
consistently denied any suicidal plans or ideations.  In the 
appellant's September 2004 VA examination, the appellant 
stated that in regard to his June 2004 VA hospitalization 
which indicated problems with overdosing on medications, the 
appellant stated that that was in no way an attempt to kill 
himself, and instead, he was simply trying to get further 
relief by taking extra medications.  

Regarding social impairment, the Board notes that the 
appellant has good relationships with his ex-wife, son, and 
sister.  In addition, according to the examiner from the 
appellant's September 2004 VA examination, the appellant 
functioned very well socially, had a number of friends, and 
had a number of leisure pursuits and social activities.  The 
examiner stated that while the appellant met the criteria for 
PTSD, he appeared to be mildly affected, mainly due to 
subjective distress regarding memories, occasional 
nightmares, mild hypervigilance, and mild avoidant behavior.  

In sum, the Board finds that the 10 percent initial 
evaluation for PTSD is appropriate.  As noted above, although 
the appellant experiences some of the symptoms enumerated in 
the criteria for a 30 percent rating under Diagnostic Code 
9411, such as depressed mood and anxiety, the symptoms are 
not related to his service-connected PTSD; rather, they are 
related to his non-service-connected alcohol dependence, or 
life stressors, i.e., leg burn, son's problems.  
Consequently, the Board finds that the appellant's symptoms 
are best represented by the criteria for a 10 percent rating 
throughout the pendency of his claim.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; Fenderson, 12 Vet. App. at 125.   

An extraschedular rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2005).  The evidence does not show that the appellant's PTSD 
has resulted in any hospitalizations, or that the psychiatric 
disability has caused any marked interference with employment 
not already contemplated by the current rating criteria.  As 
stated above, the appellant's hospitalizations have been 
related to his alcohol dependence, and not due to his PTSD.  
In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that referral of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).         


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


